COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00245-CR


LAWRENCE EDWARD WATSON                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Lawrence Edward Watson filed a notice of appeal from his

conviction for possession of between one and four grams of cocaine. The trial

court’s certification states that this “is a plea-bargain case, and the defendant has

NO right of appeal.” On May 31, 2012, we notified Watson that this appeal could

be dismissed unless he or any party desiring to continue the appeal filed a

response on or before June 11, 2012, showing grounds for continuing the
      1
       See Tex. R. App. P. 47.4.
appeal. We have not received a response. Therefore, in accordance with the

trial court’s certification, we dismiss this appeal. See Tex. R. App. P. 25.2(d),

43.2(f).


                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2012




                                       2